DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 1-20 were previously canceled.
Claims 28-40 are canceled via Examiner Amendment, below.
Claims 21-27 and 41-53 are pending and allowable, as set forth below.


Terminal Disclaimer
The terminal disclaimer filed on 6/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent Numbers or US Application Numbers listed therein has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims

Claims 28-40 are cancelled.

Reasons for Allowance

Applicant’s terminal disclaimer, filed 6/6/2022, has been reviewed and is accepted.  The terminal disclaimer has overcome the Double Patenting rejection set forth in the Final Office Action, mailed 12/8/2021.

Claims 21-27 and 41-53 are allowable over the prior art.  The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. Claims 21-27 and 41-53 are allowable as follows:
The most relevant prior art made of record includes Zinniel et al. (U.S. Pre-Grant Publication No. 2009/0271323) (“Zinniel”). While the prior art teaches most of the limitations of claims 21, 41 and 48, the prior art fails to teach steps of providing, by the server, second 3D object data representative of 3D object information including the determination of an existence of the at least one hole and an inquiry of whether the at least one hole is intentional or unintentional, such that the information is provided by the system and forwarded to a client device communicatively coupled to the system and presented on the client device.

Additionally, PTO Form 892-U, the article “A Web-based custom service system for rapid prototyping,” discloses 3D prototyping and 3D molding tools.  Although the article discusses the manufacturing of 3D prototypes, the article fails to disclose determining whether a hole exists and generating a modified 3D object including a correction to at least one unintentional hole, as is required by the present claims.  Therefore, PTO-Form 892-U does not render the claimed invention novel or non-obvious.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684